United States Court of Appeals
                      For the First Circuit


Nos. 21-1045 & 21-1616

                   ADEKUNLE OLUWABUMWI ADEYANJU,

                            Petitioner,

                                v.

   MERRICK B. GARLAND, Attorney General of the United States,

                            Respondent.



                           ERRATA SHEET

          The opinion of this Court issued on February 24, 2022
is amended as follows:

           On page 47, footnote 26, line 2, change "Eight" to
"Eighth"




                                 - 1 -